DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/277,311, filed 2/15/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howder et al (US 2020/0168624 A1).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of 
Regarding claim 24, Howder et al discloses a memory array (Figures 9-11, reference 12) comprising strings of memory cells (Figures 9-10, reference 56), comprising: a vertical stack (Figure 10, reference 18) comprising vertically-alternating insulative tiers (Figure 10, reference 20) and wordline tiers (Figure 10, reference 22), the wordline tiers (Figure 10, reference 22) comprising gate regions (Figure 11, reference 52) of individual memory cells (Figures 9-10, reference 56), individual of the gate regions (Figure 11, reference 52) comprising part of a wordline (Figure 10, reference 29) in individual of the wordline tiers (Figure 10, reference 22); channel material (Figure 10, reference 36) extending elevationally along the insulative tiers (Figure 10, reference 20) and the wordline tiers (Figure 10, reference 22); the individual memory cells (Figures 9-10, reference 56) comprising a memory structure (Figure 11, reference 65) laterally between the individual gate regions (Figure 11, reference 52) and the channel material (Figure 11, reference 36), the memory structure (Figure 11, reference 65) comprising: a first charge-blocking material (Figure 11, reference 31) extending elevationally along the vertically-alternating tiers (Figure 11, reference 24 and 48); the first charge-blocking material (Figure 11, reference 
Regarding claim 25, Howder et al discloses comprising NAND (paragraph 0038).
Regarding claim 26, Howder et al discloses comprising CMOS under array circuitry (paragraph 0038).
Regarding claim 27, Howder et al discloses wherein the first charge-blocking material has k of at least 8.0 (Figure 11, reference 31) and the second charge-blocking material has k of no more than 5.0 (Figure 11, reference 30).
Regarding claim 28, Howder et al discloses wherein the first charge-blocking material has k of at least 9.0 (Figure 11, reference 31) and the second charge-blocking material has k of no more than 4.0. (Figure 11, reference 30).
Regarding claim 29, Howder et al discloses wherein the first charge-blocking material (Figure 11, reference 31) 
Regarding claim 30, Howder et al discloses wherein the first charge-blocking material (Figure 11, reference 31) comprises at least one of an aluminate and a silicate (paragraph 0051).
Regarding claim 31, Howder et al discloses wherein the insulative metal oxide comprises multiple elemental metals (paragraph 0051).
Regarding claim 32, Howder et al discloses wherein the insulative metal oxide comprises Al2O3 (paragraph 0051).
Regarding claim 33, Howder et al discloses wherein the second charge-blocking material comprises SiO2 (paragraph 0048).
Regarding claim 34, Howder et al discloses wherein the second charge-blocking material (Figure 11, reference 30) is directly against the first charge-blocking material (Figure 11, reference 31), the storage material (Figure 11, reference 32) is directly against the second charge-blocking material (Figure 11, reference 30), and the insulative charge-passage material (Figure 11, reference 34) is directly against the storage material (Figure 11, reference 32).
Allowable Subject Matter
Claims 35 is allowed over the prior art of record.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest a memory array comprising strings of memory cells comprising: a conductive structure that directly electrically couples the channel material to the conductive tier as described in independent claim 35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
January 14, 2022